DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A disclosed in Fig. 1-3B
Species B disclosed in Fig. 4A-10B
The species are independent or distinct because Species A includes a fin-like outer mandibular contact that is not part of the flow path, while Species B includes an outer mandibular contact that is part of an integral tube structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 5-7 and 9-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

  During a telephone conversation with Clifford Chang on 12/9/2020 a provisional election was made without traverse to prosecute the invention of Species B, claims 1-3 and 5-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “the intraoral portion and the outer mandibular contact are configured to apply frictional forces against the user's mandible and cheek” is unclear whether  the intraoral portion and the outer mandibular contact are both configured to apply frictional forces against the user's mandible and cheek, or whether the intraoral portion and the outer respectively. 
For the purpose of examination, the examiner has interpreted the claim to read “the intraoral portion and the outer mandibular contact are configured to apply frictional forces against the user's mandible and cheek, respectively.”
 Regarding claim 5, the phrase “rubberized material” in lines 1-2 is unclear whether “rubberized” means the material is a form rubber or the material is treated with rubber. For the purpose of examination, the examiner has interpreted “rubberized material” to mean a material is a form of rubber.
Regarding claim 15, the phrase “can be applied” in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d). 
Regarding claim 20, the phrase “substantially” in line 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Additionally, the phrase “the intraoral portion and the outer mandibular contact are configured to apply frictional forces against the user's mandible and cheek” is unclear whether  the intraoral portion and the outer mandibular contact are both configured to apply frictional forces against the user's mandible and cheek, or whether the intraoral portion and the outer mandibular contact are configured to apply frictional forces against the user's mandible and cheek, respectively. 
respectively.” 

 Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


  Claim(s) 1, 3, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordstrom (US 5,803,731).
 Regarding claim 1, Nodstrom discloses (Fig. 2-3) an oral interface comprising: 
a body (shank 15) comprising a flow channel extending through the body from a first opening (suction passage 33) to a second opening (opening of coupling portion 27); 
a lip commissure hook (arcuate hose member 14) extending from a first end of the body in a curved configuration; 
an intraoral portion (shank 16) extending from the lip commissure hook to form a gap between the intraoral portion and the body, wherein the flow channel extends through the lip commissure hook and the intraoral portion to the first opening (see Annotated Fig. 3 below); and



    PNG
    media_image1.png
    811
    687
    media_image1.png
    Greyscale


Regarding claim 3, Nordstrom discloses the outer mandibular contact is configured to rest against a first portion of the user's mandible located outside of the user's mouth (see Fig. 3).
Regarding claim 6, Nordstrom discloses the intraoral portion further comprises an inner mandibular contact (suction ejector body 24) including a second surface configured to rest against a second portion of the user's mandible located within the user's mouth (see Fig. 3).
Regarding claim 7, Nordstrom discloses the inner mandible contact is customized to conform to a shape of the first portion of the user's mandible (see shape of suction ejector body 24).
Regarding claim 8, Nordstrom discloses the outer mandible contact is integrated with the body such that the flow channel extends through the outer mandible contact (see Fig. 2-3).
  Regarding claim 9, Nordstrom discloses wherein the body further comprises a connector portion (coupling portion 27) extending from a second end of the body, the connector portion including the second opening interconnected with the flow channel (see Fig. 2).
Regarding claim 10, Nordstrom discloses wherein the second opening is configured to be coupled to a ventilator hose or hose connector (suction hose 28).

Claims 1-3, 5, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 2011/0270166).
 Regarding claim 1, Martin discloses (Fig. 3-5) an oral interface comprising: 
a body (region 30) comprising a flow channel extending through the body from a first opening (opening 20) to a second opening (opening of region 30 connected to air source); 
a lip commissure hook (region 22) extending from a first end of the body in a curved configuration; 

an outer mandibular contact (region 24) extending from the body.
Regarding claim 2, as best understood, Martin discloses the intraoral portion and the outer mandibular contact are configured to apply frictional forces (frictional forces are applied when an object is in contact with the object of interest, therefore contact between two objects is sufficient to apply “frictional forces”), against the user's mandible and cheek to stabilize the oral interface upon the user (see Fig. 4-5 and paragraphs [0011] and [0066]).
Regarding claim 3, Martin discloses the outer mandibular contact is configured to rest against a first portion of the user's mandible located outside of the user's mouth (see Fig. 4-5).
Regarding claim 5, as best understood, Martin dislcoses the outer mandibular contact comprises a rubberized material (“rubber”, see paragraph [0073]) to increase the frictional forces.
Regarding claim 18, Martin discloses (Fig. 3-5) a system comprising:
a ventilator (agilent signal generator and LABneb air-pressure regulator, attached to a hospital wall-mounted compressed medical air source, see paragraph [0102]. Note that a “ventilator” is conventionally defined as “a device for introducing fresh air or expelling foul or stagnant air” by Merriam-Webster)
an oral interface coupled to the ventilator via a hose (see Fig. 4), the oral interface comprising:

a lip commissure hook (region 22) extending from a first end of the body in a curved configuration; 
an intraoral portion (region 12) extending from the lip commissure hook to form a gap between the intraoral portion and the body, wherein the flow channel extends through the lip commissure hook and the intraoral portion to the first opening (see Fig. 3); and
an outer mandibular contact (region 24) extending from the body.

Claims 1 and 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orsing (GB 894164, references made to machine translated copy hereinafter).
Regarding claim 1, Orsing discloses (Fig. 1) an oral interface comprising:
a body (region 17) comprising a flow channel extending through the body from a first opening (opening 20) to a second opening (opening of 17 connected to suction hose, see page 1 paragraph 6); 
a lip commissure hook (region 14) extending from a first end of the body in a curved configuration; 
an intraoral portion (wound portion 15) extending from the lip commissure hook to form a gap between the intraoral portion and the body, wherein the flow channel extends through the lip commissure hook and the intraoral portion to the first opening (see Fig. 3); and
an outer mandibular contact (limb 13) extending from the body.
Regarding claim 12, Orsing discloses the intraoral portion comprises one or more additional openings (holes 16) interconnected with the flow channel.
Regarding claim 13, Orsing discloses the oral interface allows bidirectional flow of air through the flow channel from the first opening to the second opening (because Orsing lacks any valves or other means to prevent bidirectional flow of air, the oral interface allows bidirectional flow of air when the suction pump is turned off).
Regarding claim 14, Orsing discloses the oral interface comprises an elastically deformable flexible material (polyvinyl chloride which is “elastically deformable”, see page 1 paragraph 4).
Regarding claim 19, Orsing discloses a method of operating an oral interface, the method comprising: 
positioning an intraoral portion (15) of the oral interface against a first portion of a user's jaw located within the user's mouth(see page 1 paragraph 6) , wherein the oral interface comprises a body (17) and a lip commissure hook (14) extending from a first end of the body in a curved configuration, wherein the intraoral portion extends from the lip commissure hook to form a gap between the intraoral portion and the body (see Fig. 1), wherein a flow channel extends through the body, the lip commissure hook, and the intraoral portion to a first opening (opening 20); and positioning an outer mandibular contact (13) of the oral interface against a second portion of the user's jaw located outside the user's mouth (paragraph 6 page 1), wherein the outer mandibular contact extends from the body (see Fig. 1).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom in view of Fulton (US 2016/0270878).
Regarding claim 11, Norstrom discloses a lip commissure hook, but does not disclose the lip commissure hook comprises a flattened surface configured to interface with the user's lips. However, Fulton teaches (Fig. 2) lip commissure hook (12) comprises a flattened surface configured to interface with the user's lips (top and bottom surfaces of hook 12 are flat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify lip commissure hook of Norstrom to comprise a flattened surface configured to interface with the user's lips, as taught by Fulton, for the purpose of achieving a more comfortable fit over the lips, thereby obtaining a better fitting lip commissure hook.

Claims 15 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Orsing.
Regarding claim 15, as best understood, Orsing discloses a force can be applied to an original state of the oral interface to elastically deform the oral interface to an elastically deformed state in order to mount the oral interface onto the first portion and the second portion of the user's mandible (see page 1 paragraph 6), and wherein upon removal of the force, the oral interface returns to the original state to apply frictional forces against the user's mandible (see page 1 paragraph 6). Orsing does not disclose that frictional forces are applied against the user’s cheek.
However, the embodiment of Orsing disclosed in Fig. 6-7, Orsing discloses jaw portions 21,22 that apply frictional forces are against the user’s cheek when mounted (see Fig. 6-7 and page 2 paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frictional forces of Orsing to be applied to the cheek, as taught by the embodiment of Orsing shown in Fig. 6-7, for the purpose of ensuring safe retention of the saliva ejector (page 2 paragraph 4 Orsing).
Regarding claim 20, as best understood, Orsing discloses the method further comprises 
applying a first force to an intraoral portion of the oral interface (force pulling intraoral region 15 away from body, see page 1 paragraph 6 Orsing); 
applying a second force to an outer mandibular contact, wherein the second force is substantially opposite to the first force (force when outer mandibular contact 13 is pressed against user’s chin, see page 1 paragraph 6 Orsing), wherein the first force and the second force cause the oral interface to elastically deform from an original state to an elastically deformed state (elastically deformable at room temperature, page 1 paragraph 4); 

releasing the first force and the second force to return the oral interface to the original state such that the intraoral portion and the outer mandibular contact apply frictional forces against the user's jaw to stabilize the oral interface upon the user (after deformation is released, jaw is clasped due to resilient nature of the oral interface, page 1 paragraph 6 Orsing). Orsing does not disclose that frictional forces are applied against the user’s cheek.
However, the embodiment of Orsing disclosed in Fig. 6-7, Orsing discloses jaw portions 21,22 that apply frictional forces are against the user’s cheek when mounted (see Fig. 6-7 and page 2 paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frictional forces of Orsing to be applied to the cheek, as taught by the embodiment of Orsing shown in Fig. 6-7, for the purpose of ensuring safe retention of the saliva ejector (page 2 paragraph 4 Orsing). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom in view of Ritter (US 9,968,341).
Regarding claim 16, Norstrom discloses an intraoral portion, but does not disclose a bite stabilizer extending from the intraoral portion and positioned to interface with the user's teeth when worn. However, Ritter teaches (Fig. 1) an oral interface device comprising an intraoral portion (tube 90) and a bite stabilizer (12) extending from the intraoral portion and positioned to interface with the user's teeth when worn (see Fig. 1).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom in view of Ritter (US 9,968,341), and further in view of Lowe (US 2015/0173856).
Regarding claim 17, Ritter discloses a bite stabilizer, but does not disclose a switch coupled to the bite stabilizer, wherein the switch is configured to be positioned between the user's tongue and teeth when worn, wherein the switch is communicatively coupled to a user device. However, Lowe teaches (Fig. 1A-1C) discloses a switch (131) coupled to the bite stabilizer (100), wherein the switch is configured to be positioned between the user's tongue and teeth when worn (teeth are above and tongue is below, therefore switch 131 is positioned between tongue and teeth), wherein the switch is communicatively coupled to a user device (coupled to microprocessor, paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bite stabilizer of Ritter to include a switch coupled to the bite stabilizer, wherein the switch is configured to be positioned between the user's tongue and teeth when worn, wherein the switch is communicatively coupled to a user device, as taught by Lower, for the purpose of allowing a user to turn on/off the device based upon user bite pressure (paragraph [0036]), thereby allowing user to interrupt operation in case a user is discomforted.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785